Case 2:19-cr-20630-BAF-APP ECF No. 23, PageID.131 Filed 06/03/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION



UNITED STATES OF AMERICA,                               Hon. Bernard A. Friedman

              Plaintiff,                                Case No. 19-cr-20630

vs.

JEFFERY PIETRZYK,

          Defendant.
___________________________________/

            ORDER GRANTING MOTION TO DISMISS INFORMATION
                            [ECF NO. 22]

      Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the Court grants

leave to the Acting United States Attorney for the Eastern District of Michigan to dismiss

the Information against the defendant, Jeffery Pietrzyk, in the above-entitled case because

the defendant died on April 23, 2021.

      Accordingly, it is ORDERED that the Information is DISMISSED.



                                              s/Bernard A. Friedman
Dated: June 3, 2021                           Bernard A. Friedman
       Detroit, Michigan                      Senior United States District Judge
